              Case 1:19-cv-00021 Document 1 Filed 01/03/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


MICHAEL JOSEPH NUTT                          §
                                             §
       Plaintiff,                            §
                                             §                           JURY DEMAND
       v.                                    §
                                             §       Civil Action No.:
ALEX M. AZAR II, SECRETARY,                  §
UNITED STATES DEPARTMENT                     §
OF HEALTH AND HUMAN SERVICES,                §
IN HIS OFFICIAL CAPACITY,                    §
                                             §
       Defendant.                            §


                                         COMPLAINT

       Plaintiff, Michael Joseph Nutt, through undersigned counsel, sues Alex M. Azar II,

Secretary of the United States Department of Health and Human Services, in his official

capacity, and states as follows:

                                   PRELIMINARY STATEMENT

       1.      Plaintiff has long lived a life of service to country and community. For the past

 thirty years, he served with the National Disaster Medical System (NDMS), first as a paramedic

 and then as a Physician Assistant. Plaintiff’s service with NDMS involved deployment as a

 member of emergency response teams during disasters such as hurricanes including Katrina,

 National Security Special Events including the 2017 Presidential Inauguration, and training

 exercises.

       2.      In 2006, Plaintiff was diagnosed with type 2 diabetes. For the past several years,

 he has been self-administering insulin once a day as ordered by his physician. Plaintiff’s

 disability does not impact his ability to be deployed and his physician has approved his



                                                 1
            Case 1:19-cv-00021 Document 1 Filed 01/03/19 Page 2 of 8



deployments. Both prior to and since his diagnosis, Plaintiff has deployed multiple times

without incident. In approximately December 2016, NDMS, under the direction of a new

director, sent out a health questionnaire to all employees. In response to that questionnaire,

Plaintiff noted that he has diabetes and uses insulin. After learning that Plaintiff uses insulin,

NDMS began discriminating against him solely due to his disability. Plaintiff remains fit for

duty and ready for deployment.

      3.      Despite Plaintiff’s continued fitness to serve as a Physician Assistant with the

National Disaster Medical System, Defendant took multiple discriminatory actions against him

solely due to his disability. These actions culminated in Defendant separating Plaintiff from

service.

      4.      Prior to filing this Complaint, Plaintiff exhausted the appropriate administrative

proceedings. On December 20, 2017, he timely filed an administrative complaint with HHS.

He timely amended the administrative complaint on May 11, 2018. He received HHS’s final

agency decision on December 12, 2018. Thus, this Complaint is timely filed.

      5.      Plaintiff seeks all relief to which he is entitled including but not limited to

declaratory relief, injunctive relief, compensatory damages, back pay, front pay, and attorneys’

fees, and costs.

                                         THE PARTIES

      6.      Plaintiff lives in Warren, Michigan.

      7.      Defendant Alex M. Azar II is the Secretary of the United States Department of

Health and Human Services (HHS) which is headquartered in Washington, DC. He is being

sued in his official capacity only. As the head of HHS, Defendant administers multiple

programs and services including, inter alia, NDMS.



                                                 2
             Case 1:19-cv-00021 Document 1 Filed 01/03/19 Page 3 of 8




                                       JURISDICTION AND VENUE

       8.        Jurisdiction over these claims is invoked pursuant to 28 U.S.C. § 1331 and 1343.

       9.        Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because the

claim arose in the District of Columbia and Defendant conducts business in the District of

Columbia.

                                    FACTUAL ALLEGATIONS

       10.       Plaintiff has type 2 diabetes.

       11.       Plaintiff is an individual with a disability because, inter alia, his diabetes

substantially limits the functions of his endocrine system and his pancreas, including the

regulation of his blood glucose levels.

       12.       Plaintiff manages his diabetes through diet, exercise, and medication. This

includes injecting insulin once each day.

       13.       Plaintiff served as a Physician Assistant with NDMS for approximately thirty

years, including for a period of approximately eleven years after his diagnosis with diabetes.

       14.       Plaintiff has deployed with NDMS on multiple occasions since he was diagnosed

with diabetes.

       15.       Plaintiff has deployed with NDMS on multiple occasions since he began injecting

insulin once a day.

       16.       Plaintiff is able to safely store insulin during deployments.

       17.       Plaintiff has regular access to meals and snacks, including packaged Meals

Ready-to-Eat (MREs), during deployments.



                                                    3
               Case 1:19-cv-00021 Document 1 Filed 01/03/19 Page 4 of 8



       18.      Plaintiff has access to alcohol swabs to cleanse the injection site prior to injecting

insulin during deployments.

       19.      Plaintiff regularly checks his blood sugar readings using a glucometer and, if

necessary, can adjust his insulin dosage during deployment.

       20.      Plaintiff’s diabetes does not prevent him from working in austere conditions.

       21.      Plaintiff’s treating physicians have declared him fit for deployment.

       22.      From his initial diagnosis in 2006 until 2017, Plaintiff was deployed numerous

times without any incident related to his diabetes.

       23.      In 2017, however, NDMS doctor David Yue declared that Plaintiff was “non-

deployable.”

       24.      In approximately August 2017, solely due to Plaintiff’s diabetes, NDMS placed

Plaintiff on non-deployment status, prohibited him from participating in NDMS training

activities, and prevented him from accessing NDMS databases including those for internal

communications and online training. At that time, NDMS also informed Plaintiff that it would

be issuing a separation notice. Plaintiff remained on this nondeployable status until his ultimate

separation from NDMS due to his disability in May 2018.

       25.      In October 2017, NDMS adopted a policy which contains a blanket prohibition on

service by any individual with diabetes who uses insulin. This policy does not allow for an

individual inquiry whether an employee can perform the essential functions of their position.

       26.      Plaintiff has missed out on deployment opportunities and wages for same, lost

opportunities for NDMS training and had to incur expenses for other training to satisfy his

continuing education requirements for his Physician Assistant license and his paramedic license,




                                                  4
              Case 1:19-cv-00021 Document 1 Filed 01/03/19 Page 5 of 8



lost access to online NDMS communications and training, and ultimately lost his employment

with NDMS. Plaintiff has also experienced substantial emotional distress.

        27.     On December 20, 2017, Plaintiff timely filed an administrative complaint with

HHS alleging employment discrimination solely on the basis of disability.

        28.     In March 2018, NDMS issued to Plaintiff a written proposal to remove Plaintiff

from federal service and stated that Plaintiff would be provided with an opportunity to respond

by phone and/or in writing to that proposal. However, NDMS ignored both Plaintiff’s written

response and his request to schedule a phone call with the deciding official.

        29.     Effective approximately May 9, 2018, HHS separated Plaintiff from his position

as a Physician Assistant with NDMS, notwithstanding the undisputed medical evidence from his

physicians that he is fit to serve.

        30.     At all times relevant to the facts of this complaint NDMS, HHS, and their agents

and employees were acting as agents of Defendant.

        31.     Defendant at no time engaged in an individual assessment whether Plaintiff can

perform the essential functions of his position.

        32.     Defendant at no time engaged in an interactive process to assess whether

reasonable accommodations would address the purported concerns of Defendant regarding

Plaintiff’s service solely due to his disability.

        33.     On May 11, 2018, Plaintiff timely amended his administrative complaint to reflect

that Defendant separated him from service solely due to his disability.

        34.     Plaintiff received HHS’s final agency decision on December 12, 2018 regarding

his claim that Defendant separated him from service solely due to his disability.




                                                    5
              Case 1:19-cv-00021 Document 1 Filed 01/03/19 Page 6 of 8



                                    COUNT I
                 SECTION 501 OF THE REHABILITATION ACT OF 1973

        35.     Plaintiff repeats and re-alleges the foregoing paragraphs in support of this claim.

        36.     Plaintiff is a qualified individual with a disability under Section 501 of the

Rehabilitation Act, 29 U.S.C. § 791, because his diabetes substantially limits, inter alia, the

functions of his endocrine system and his pancreas, including the regulation of his blood glucose

levels. 29 C.F.R. § 1630.2(i)(2), (j)(3)(iii).

        37.     Plaintiff can perform the essential functions of a Physician Assistant with NDMS

with or without reasonable accommodations.

        38.     Defendant discriminated against the Plaintiff solely on the basis of his disability

by engaging in all of the following actions against Plaintiff:

                a.      Placing Plaintiff on non-deployment status;

                b.      Failing to engage in an individual assessment whether Plaintiff can

    perform the essential functions of his position;

                c.      Failing to engage in an interactive process to assess whether reasonable

    accommodations would address the purported concerns of Defendant regarding Plaintiff’s

    service solely due to his disability; and

                d.      Separating Plaintiff from service.

        39.     Defendant’s discrimination against Plaintiff was intentional. Defendant applied a

blanket policy to Plaintiff solely on the basis of his disability. Defendant ignored Plaintiff’s

documentation that he is able to perform the essential functions of the job. Defendant ignored

Plaintiff’s suggestion of a reasonable accommodation to address Defendant’s purported and

unfounded concern regarding the storage of insulin.




                                                  6
                Case 1:19-cv-00021 Document 1 Filed 01/03/19 Page 7 of 8



        40.      Defendant treated Plaintiff differently than similarly situated individuals without

disabilities.

        41.      Plaintiff was injured and continues to be injured as the result of Defendant’s

conduct. Plaintiff has missed out on deployment opportunities and wages for same, lost

opportunities for NDMS training and had to incur expenses for other training to satisfy his

continuing education requirements for his Physician Assistant license and his paramedic license,

lost access to NDMS online communications and training, and ultimately lost his employment

with NDMS. Plaintiff has also experienced substantial emotional distress.

                                                RELIEF

    WHEREFORE, Plaintiff respectfully requests that the Court provide the following relief:

    a. Issue a declaratory judgment that Defendant’s policies, procedures, and practices have

        subjected Plaintiff to discrimination in violation of Section 501 of the Rehabilitation Act

        of 1973;

    b. Enjoin Defendant from failing to provide equal employment opportunities to Plaintiff

        including but not limited to giving him the correct GS classification for Physician

        Assistant in NDMS service; failing to provide reasonable accommodations to Plaintiff, if

        needed; and from engaging in any other employment practices that discriminate against

        Plaintiff on the basis of his disability;

    c. Order Defendant to restore Plaintiff to a position as a Physician Assistant with NDMS

        with all privileges and benefits to which he would be entitled had there been no

        disruption in his service including but not limited to ensuring that he is given the correct

        GS classification for a Physician Assistant in NDMS service;




                                                    7
              Case 1:19-cv-00021 Document 1 Filed 01/03/19 Page 8 of 8



    d. Order Defendant to institute and carry out policies, practices, and programs that ensure

        nondiscrimination against qualified individuals with disabilities, and eradicate the effects

        of its past and present unlawful employment practices;

    e. Award Plaintiff all damages to which he is entitled including, but not limited to, back

        pay, front pay, all special, general, compensatory, exemplary, and/or other damages

        pursuant to Section 501 of the Rehabilitation Act of 1973;

    f. Award reasonable costs and attorneys' fees;

    g. Award prejudgment interest; and

    h. Award any and all other relief that may be necessary and appropriate.

                                          JURY DEMAND

Plaintiff demands a trial by jury for all issues so triable.



Date: January 3, 2019                                          Respectfully Submitted,


                                                               s/Mary C. Vargas
                                                               Mary C. Vargas, Bar ID MD21727
                                                               Martha M. Lafferty*
                                                               Stein & Vargas, LLP
                                                               10 G Street NE, Suite 600
                                                               Washington, DC 20002
                                                               Mary.Vargas@SteinVargas.com 
                                                               Martie.Lafferty@SteinVargas.com 
                                                               Office (202) 248-5092
                                                               Direct (615) 419-3212
                                                               Facsimile (888) 778-4620

                                                               *pro hac vice application to be filed 

                                                               Attorneys for Plaintiff




                                                   8
